Case 4:19-cr-20579-MFL-SDD ECF No. 18 filed 08/13/20       PageID.59     Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                   Case No. 19-cr-20579

            Plaintiff,                      Matthew F. Leitman
                                            United States District Judge
v.

ROSHAWN A. TERRELL,

            Defendant.

                           ORDER OF DISMISSAL


      Based on the government’s motion and brief, the Court grants leave to dismiss

the Indictment against Roshawn A. Terrell in the above-captioned case.

      Accordingly, IT IS HEREBY ORDERED that the Indictment in this case

against Roshawn A. Terrell be dismissed, and that his bond and conditions of

supervised release be canceled.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: August 13, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 13, 2020, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
